DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-8 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 4-8 are indefinite because the claims recite the phrase “preferably” or “more preferably”. The phrase “preferably” renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP 2173.05(d). Correction is required.
Claim 11 indefinites because the claim depends on more than one claim which renders the claim indefinite. Correction is required.
 Claim 12 provides the use of an oxidizing component but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is 
Claim 12 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Claim Rejections - 35 USC § 102
3	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 12-13 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Ehara et al. (EP 0435012 A1).
Ehara et al. (EP’ 012 A1) teaches 2-part hair dyeing composition comprising a first agent comprising a hair dyeing composition (a tint component) having a pH in the range of 8.2 to 9.0 which is within the claimed range and a second agent comprising hydrogen peroxide as an oxidizing agent in the pH in the range of 2.0 to 4.0 as claimed in claim 1 (see abstract), wherein first agent comprises alkalizing components include ammonium hydrogen carbonate in the .  
Claim Rejections - 35 USC § 103
5	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ehara et al. (EP 0435012 A1).
Ehara et al. (EP’ 012 A1) teaches 2-part hair dyeing composition comprising a mixture of a first agent comprising a hair dyeing composition (a tint component) having a pH in the range of 
The instant claim 11 differs from the teaching of Ehara et al. (EP’ 012 A1) by reciting a dyeing composition having a reduction of pH from 0.5 units versus a hair treating composition obtained from a conventional oxidizing component. The instant claim 14 also differs by reciting a third component comprising a buffer system.
However, Ehara et al. (EP’ 012 A1) clearly teaches that the first agent has a pH in the range of 8.2 to 9-0 and the second agent has a pH in the range of 2.0 to 4.0 and the mixture of the first agent and the second agent reduce the pH to 6.5 to 7.9 (see abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to formulae such a dyeing composition to arrive at the claimed intention based on the teaching of Ehara et al. (EP’ 012 A1) that refers to the pH of the mixture in the range of 6.5 to 7.9 after mixing the alkaline dye composition having a pH in the range of 8.2 to 9.0 with the oxidizing compotation having a pH in the range of 2.0 to 4.0 (see abstract), and, thus the person of the ordinary skill in the art would expect such a dyeing composition to have similar property to those claimed, absent unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EISA B ELHILO/Primary Examiner, Art Unit 1761